Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant argues that Um (US 20140163836) teaches away from the claimed invention. In particular, that a skilled artisan would not have looked to or even identify Um as a reference of interest, much less a primary reference, because Um sets forth drawbacks of using a camera system and instead teaches the alternative use of a navigation system to replace the use of a camera system. Applicant argues this means Um teaches away from the fundamental aspect of the instant application and instead teaches the use of an auxiliary system which is in direct contrast with the instant application. For at least this reason, the Applicant argues Um fails to anticipate independent claim 1 and is not an appropriate base reference for an obviousness rejection. 
However, Um does not teach away from the claimed invention. Um teaches that using a camera alone to identify a speed bump has issues in that it may cause erroneously initiating speed control. Um does not teach that a camera cannot be used at least in part to perform these operations, only that a camera alone may have issues. Um does indeed teach using an alternative, a navigation system to determine at least speed bump information, but does not preclude the additional use of a camera. 
As such, Um does not at all teach away from the claimed invention, is not in contrast with the instant application, and it would have been apparent to any one of ordinary skill in the art that Um is a useful and exceptionally viable and appropriate base reference. Therefore this argument is unpersuasive.
Applicant argues that Um alone or in combination with Kim (US 20180105208) does not disclose processing video shots from a video camera to determine an unevenness profile of the road ahead. In particular, Applicant argues that Um is wholly silent as to any profile or geometry information of the speed bump, and the only speed bump information disclosed is merely the location of the speed bump. Further, that Kim merely states the capabilities of such a camera, without any disclosure of the pertinent capabilities of the same, and Kim does not give rise to prima facie obviousness. Still further, that Kim links the capability of data of road profile with adjusting the suspension of a corresponding vehicle, which is contrary to the teachings of the subject application and cites paragraph [0018] of the publication of the instant application. 
However, Um alone was never asserted to teach such processing of shots from a video camera to determine an unevenness profile. Kim however, does explicitly teaches a camera and camera processor equipped on a vehicle that monitors the vehicle's surroundings including recognizing the shape of a forward road, for example unevenness, a speed bump, or a hole in the road ([0049]). Kim does not merely state the capabilities of such a camera, but directly teaches the camera and camera processor performs operations to recognize unevenness recorded in the video. While the camera is clearly capable of recording such data, it also performs these operations. Further, Um is not wholly silent as to determining an unevenness profile. In fact, Um vocally discusses determining a general form of an unevenness profile, as Um teaches determining the location of a speed bump, which is a direct indication of a change in the evenness of the road surface, which itself is an unevenness profile. Even if the only information disclosed were speed bump location, Um still reads pleasantly upon determining an unevenness profile. Additionally, even if using suspension control of Kim is contrary, which is not admitted, there is no recitation in the claims of the instant application stating the suspension control cannot be used to adjust the vehicle. Still further, the road profile itself is the shape of the road, including unevenness, and is used only by example to improve suspension. 
prima facie obviousness can be, has been, and would have been established and this argument is unpersuasive.  
Applicant argues Um alone or in combination with Kim does not disclose estimating a level of pitching motion of the vehicle provided based on the determined unevenness profile and an advancement speed of the vehicle. In particular, Applicant argues that nowhere in Um is there any teaching or suggesting of estimating a pitching level of the vehicle and instead Um teaches merely a safe crossing speed and Kim merely mentions that a camera can have the capability of processing data on road profiles. 
However, Um does not teach merely a safe crossing speed, Um teaches a safe crossing speed to allow a vehicle to safely and comfortably cross a speed bump. As Um teaches preemptively controlling the acceleration of the vehicle to change the vehicle speed specifically when in the vicinity of a speed bump to improve comfort ([0029]), Um also absolutely must estimate a level of pitching motion of the vehicle based on a determined unevenness profile and an advancement speed. As estimating a level of pitching motion is recited with a high degree of generality, determining that there is a generally significant pitching motion consistent with traveling over a speed bump not at a safe crossing speed, which is a cause of discomfort and an inherent part of traveling at such a speed over a speed bump; determining that there is a generally less significant pitching motion consistent with traveling over a speed bump at a safe crossing speed, which causes less discomfort and is also an inherent part of traveling at such a speed over a speed bump; or determining that there is a generally negligible pitching motion consistent with not traveling over a speed bump at all, reads upon estimating a pitching level. More so, merely determining that there is a pitching motion or there is not a pitching motion also reads upon estimating a pitching level where the levels are either pitching is existent or pitching is 
As such, Um is not silent to estimating a pitching level of the vehicle, Kim recites more than mere capabilities, and these references in combination read upon this limitation.
Applicant argues the asserted combination of Um and Kim would change the principal operation of Um, which therefore does not render amended claim 1 obvious. In particular, that Um specifically discloses the disadvantages of using a camera and, as an improvement, discloses a system and method that utilizes a navigation system instead of a camera, and the principal of Um relies upon the key feature of using information from a navigation system. Further that replacing the navigation system would change the principal of operation and it would be redundant to use both the navigation system and the camera as Um expressly discloses using the navigation system instead of the camera, and as such, it would not have been obvious to combine Um and Kim. 
However, it was never asserted to replace the navigation system of Um with the camera of Kim but rather to incorporate the camera additionally into Um. Um teaches only that using a camera alone would have disadvantages, which is not the assertion of the combination presented in the previous Office Action. Further, using a camera and a navigation system, as asserted by the applicant, would indeed by redundant, but this is not in any way a disadvantage. In fact, to many it is distinctly an advantage because it allows for at minimum back up information and protects against failure. Further, 
As such, by using the camera as suggested by Kim, advantageous redundancy and additional information would be established by the combination of Um and Kim, this combination would not change the principal operation of Um because the principal operation is not removed, but rather reinforced, and would have been obvious to one of ordinary skill before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 is rejected under 35 U.S.C. 102(a) as being anticipated by Um et al. (US 20140163836).
In regards to claim 4, Um teaches a system for controlling a balance of a moving motor vehicle when overcoming an unevenness of a road by means of an acceleration and/or a deceleration of the vehicle by a value correlated to a level of unevenness of the road, the system comprising: (Fig 2, [0029] a required acceleration or deceleration is determined based on a distance to a speed bump and a safe crossing speed for the speed bump determined based on the speed bump information.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Um in view of Kim et al. (US 20180105208).
In regards to claim 1, Um teaches a method for controlling a balance of a moving motor vehicle (Fig 3), the method comprising: 

wherein the method further comprises: 
controlling, even before overcoming the unevenness of the road, a sequence of decelerations and accelerations of the vehicle as a function of the determined unevenness profile and the advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle. ([0039] speed bump information is determined in step S301, this is an unevenness profile. [0045], [0049] in either steps S317 and S319 the required acceleration is determined based, which happens before the speed bumps is passed, based on the speed bump information. Step S317 is performed if the speed difference is less than zero and S319 is performed if the speed difference is greater than zero.)
	Um does not teach: 
equipping the vehicle with a video camera configured to monitor the road ahead of the vehicle and for detecting a level of unevenness of the road, 

	However, Kim teaches a camera and camera processor equipped on a vehicle that monitors the vehicle's surroundings including recognizing the shape of a forward road, for example unevenness, a speed bump, or a hole in the road ([0049]). One of ordinary skill would have recognized that images taken at a high frequency form a video.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the speed bump speed control method of Um by incorporating the teaching of Kim, such that in step S301 of the method of Figure 3 of Um, the speed bump information is determined at least in part using a camera which recognizes the shape of a forward road which is an unevenness profile, and this information is processed and used to control the vehicle speed and acceleration preemptively before passing a the speed bump.
The motivation to do so is that, as acknowledged by Kim, using a camera to determine forward road information allows for improving ride quality while driving ([0049]). As such, this modification improves driver and passenger comfort. 

In regards to claim 3, Um, as modified by Kim, teaches the method according to claim 1, wherein the vehicle is decelerated or accelerated based on the unevenness profile. ([0045], [0047], [0049], the acceleration output may be either positive or negative depending on the speed difference and the safe speed bump crossing speed which is based on the unevenness profile. A negative acceleration is a deceleration.)

In regards to claim 5, Um teaches the system according to claim 4.

Um does not teach: wherein the vehicle comprises a video camera all operatively associated with the control system,
wherein the video camera is configured to monitor the road ahead of the vehicle and detect the level of unevenness of the road, and
wherein the control system includes a processing unit operatively connected to said video camera, to the engine control unit and to the braking system control unit and configured to determine an unevenness profile based of the detected level of unevenness of the road by the video camera and control, even before overcoming the unevenness of the road, a sequence of decelerations and accelerations of the vehicle as a function of the unevenness profile and an advancement speed of the vehicle, so as to reduce the pitching motion of the vehicle.
However, Kim teaches a camera and camera processor equipped on a vehicle that monitors the vehicle's surroundings including recognizing the shape of a forward road, for example unevenness, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the speed bump speed control system of Um by incorporating the teaching of Kim, such that the speed bump information is determined at least in part using a camera which recognizes the shape of a forward road which is an unevenness profile, and this information is processed and used to control the vehicle speed and acceleration preemptively before passing a the speed bump.
The motivation to do so is that, as acknowledged by Kim, using a camera to determine forward road information allows for improving ride quality while driving ([0049]). As such, this modification improves driver and passenger comfort.

In regards to claim 7, Um, as modified by Kim, teaches the system according to claim 5, wherein the control system is configured to reduce the pitching motion of the vehicle by the sequence of decelerations and accelerations of the vehicle as a function of the unevenness profile and an advancement speed of the vehicle without controlling or acting on dampening features of shock absorbers of the vehicle. ([0045], [0047], [0049], the acceleration output may be either positive or negative depending on the speed difference and the safe speed bump crossing speed which is based on the unevenness profile. A negative acceleration is a deceleration. The suspension system is not controlled in the teachings of Um, merely analyzed to determine the effects of a speed bump.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bärecke et al. (US 11052720) teaches adjusting damping of a vehicle based on a determined unevenness of a roadway ahead of a vehicle.
Capello et al. (US 8350910) teaches an optical devices for detecting the condition of a road surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661